Citation Nr: 1000535	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought. 

The Veteran testified at an August 2009 Board hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Resolving all doubt in favor of the Veteran, tinnitus is 
etiologically related to active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the claim for service connection for tinnitus is being 
granted, there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied, as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009). 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection is also warranted where the evidence of 
record shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2009); see also Allen v. Brown, 7 Vet. App. 
439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

The Veteran seeks service connection for tinnitus, which he 
argues is a result of noise exposure during his period of 
active service.  As an initial matter, the Board finds that 
there is evidence of record which supports the Veteran's 
contentions of in-service noise exposure.  Specifically, the 
Veteran argues that as a machinist's mate in the Navy he was 
exposed to engine noise on a regular basis.  Likewise, the 
Veteran reported that he was exposed to acoustic trauma when 
naval 5 inch guns were fired when he was served on the U.S.S. 
Norris in Vietnam.  Additionally, the Veteran's written 
statements regarding his in-service noise exposure are 
credible and consistent with the circumstances of such 
service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In view of the foregoing, the Board concludes that there is 
ample evidence in the record on appeal to show that the 
Veteran sustained acoustic trauma during active service.  

As noted, however, an injury or disease occurring in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  In this regard, an audiological 
examination was conducted in May 2007 wherein the VA examiner 
noted the Veteran's in-service noise exposure and opined that 
his bilateral sensorineural hearing loss was likely related 
to his military service.  In regards to tinnitus, the 
examiner noted the Veteran's complaint of longstanding 
tinnitus, stated that "there is no subjective or objective 
way to either prove or disprove the presence or absence of 
tinnitus," noted the absence of documentation of tinnitus in 
the Veteran's service-medical records, and opined that the 
Veteran's tinnitus was "less as likely as not" related to 
noise exposure during service.

Nonetheless, the Board notes that in the May 2007 rating 
decision the RO granted the Veteran service connection for 
bilateral hearing loss based on the same claims of noise 
exposure that have been outlined above.  Moreover, the fact 
that the Veteran has been granted compensation for a service-
related hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.  Additionally, tinnitus may occur 
as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  Id.  With 
regard to the latter, the Board notes the RO granted service 
connection for hearing loss because the record showed that it 
was noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner 
Ear. 

In summary, for the reasons and bases discussed above, the 
Board finds that the evidence for and against the claims of 
service connection for tinnitus are at least in approximate 
balance.  In other words, the Board finds that, based on this 
record, the Veteran currently has tinnitus which is as likely 
the result of his noise exposure in service as it is the 
result of some other factor or factors.  

Accordingly, the Board will resolve the benefit of the doubt 
in favor of the Veteran in this case as the law requires and 
grant service connection for tinnitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


